Citation Nr: 1701761	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the severance of service connection for type II diabetes mellitus with diabetic retinopathy effective June 1, 2010, was proper.

2.  Whether the severance of service connection for left lower extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was proper.

3.  Whether the severance of service connection for right lower extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was proper.

4.  Whether the severance of service connection for left upper extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was proper.

5.  Whether the severance of service connection for right upper extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to November 1968.  He had service in the Republic of Korea from July 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  The evidence demonstrates that a January 2002 rating decision established service connection for type II diabetes mellitus based upon information as to service in the Republic of Vietnam that was not correct, but that there is insufficient evidence to find that the Veteran intentionally failed to disclose pertinent facts for the purpose of obtaining or retaining VA benefits with knowledge that the failure to disclose might result in an erroneous award or retention of such benefits.

2.  The December 2005 rating decision establishing service connection for left lower peripheral neuropathy associated with type II diabetes mellitus is not clearly and unmistakably erroneous.

3.  The April 2007 rating decision establishing service connection for left and right upper extremity peripheral neuropathy and right lower peripheral neuropathy associated with type II diabetes mellitus is not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Severance of service connection for the Veteran's type II diabetes mellitus with diabetic retinopathy effective June 1, 2010, was not proper.  38 U.S.C.A. § 1110, 1159, 1116 (West 2014); 38 C.F.R. § 3.1(aa), 3.105(d), 3.307(a)(6)(iv), 3.309(e), 3.957 (2016).

2.  Severance of service connection for the Veteran's left lower extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was not proper.  38 U.S.C.A. § 1110, 1116 (West 2014); 38 C.F.R. § 3.105(d), 3.310 (2016).

3.  Severance of service connection for the Veteran's right lower extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was not proper.  38 U.S.C.A. § 1110, 1116 (West 2014); 38 C.F.R. § 3.105(d), 3.310 (2016).

4.  Severance of service connection for the Veteran's left upper extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was not proper.  38 U.S.C.A. § 1110, 1116 (West 2014); 38 C.F.R. § 3.105(d), 3.310 (2016).

5.  Severance of service connection for the Veteran's right upper extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was not proper.  38 U.S.C.A. § 1110, 1116 (West 2014); 38 C.F.R. § 3.105(d), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, however, the notice and assistance provisions are inapplicable because the appeal is based upon review of prior VA decisions, not adjudication of a claim, and the case rests on the interpretation and application of the relevant law.  See, e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Mason v. Principi, 16 Vet. App. 129 (2002).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Type II diabetes mellitus was added to the list of presumptive service connection diseases associated with herbicide exposure effective from July 9, 2001.  66 Fed. Reg. 23,166 (May 8, 2001).  Effective February 24, 2011, VA revised its regulations regarding herbicide exposure of certain veterans who served in or near the Korean demilitarized zone.  76 Fed. Reg. 4,245 (Jan. 25, 2011).

When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection for any disability which has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  38 U.S.C.A. § 1159 (West 2014); 38 C.F.R. § 3.957 (2016).  Fraud is defined by VA regulation as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining, or assisting an individual to obtain or retain, eligibility for VA benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.  38 C.F.R. § 3.1(aa)(2) (2016); see also Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010), aff'd in part, 647 F.3d 1334 (Fed. Cir. 2011).

For disability in effect for less than 10 years, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  Notice is to be provided at the latest address of record of the contemplated action and furnished detailed reasons therefor and 60 days for the presentation of additional evidence to show that service connection should be maintained will be given.  38 C.F.R. § 3.105(d) (2016).  The language of § 3.105(d) is written in the present tense, asking not whether the original decision of service connection was correct at the time it was made, but whether the original decision "is clearly erroneous."  Prinkey v. Shinseki, 735 F.3d 1375, 1377 (Fed. Cir. 2013).

Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105 (d) is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566  (1991). 

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007). In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

Stallworth v. Nicholson, 20 Vet. App. at 488  .

Based upon a review of the entire record, the Board finds that the evidence demonstrates that a January 2002 rating decision established service connection for type II diabetes mellitus based upon information as to service in the Republic of Vietnam that was not correct, but that there is insufficient evidence to find that the original decision is clearly erroneous.  See Prinkey, 735 F.3d at 1377.  In light of the determination as to the January 2002 rating decision, the Board also finds that the December 2005 and April 2007 rating decisions establishing service connection for left and right upper extremity peripheral neuropathy and left and right lower peripheral neuropathy associated with type II diabetes mellitus are not clearly and unmistakably erroneous.

The facts in this case are not materially in dispute.  Service records show the Veteran had honorable military service from March 1966 to November 1968, including service in the Republic of Korea from July 1967 to November 1968.  The evidence shows that his duties included service as a truck master and as a driver for a general officer stationed primarily at Camp Saint Barbara approximately five miles from the demilitarized zone (DMZ) with occasional visitation into the DMZ.  Statements as to his visitation into the DMZ are found to be consistent with the circumstances of the Veteran's service.  The evidence does not show, nor has the Veteran ever indicated, that he had service in or visitation to the Republic of Vietnam.  

The Veteran's VA record include a copy of VHA Directive 2000-027 (Sep. 5, 2000) which noted that the Department of Defense (DOD) had recently released information that the herbicide Agent Orange was used in Korea in 1968 and 1969 in an area from the Civilian Control Line to the southern boundary of the Demilitarized Zone.  It was noted that only Republic of Korea troops were involved in the actual spraying of the herbicide, but that it was plausible that U.S. service members in the area near spraying operations may have been exposed to Agent Orange during this period.  Correspondence dated in November 2003 from the State of New Mexico, Department of Military Affairs, noted in a New Mexico National Guard Medical Retention Board Proceedings summary that it had been documented that the Veteran was exposed to Agent Orange between September 1967 and November 1968 while on field maneuvers in South Korea.

VA records show the Veteran filed his original claim for entitlement to service connection for type II diabetes mellitus based upon herbicide exposure in August 2001.  A January 2002 rating decision established service connection for type II diabetes mellitus associated with herbicide exposure and assigned a 20 percent rating effective from July 9, 2001.  It was noted that herbicide exposure was conceded based upon military personal records dated from March 1966 through November 1968 that revealed the Veteran participated in Vietnam counter offensive phase III while he was assigned to the 518th signal company, 459th signal battalion in Vietnam.  The Veteran was notified of the award by correspondence dated in January 2002 and was provided a copy of the rating decision.  

A December 2005 rating decision established service connection for left lower peripheral neuropathy.  An April 2007 rating decision established service connection for left and right upper extremity peripheral neuropathy and right lower peripheral neuropathy.  Both decisions were based on the finding that the neuropathies were secondary (as result of) service connected type II diabetes mellitus.  

VA correspondence to the Veteran in October 2008 notified him that he was previously awarded compensation for type II diabetes mellitus, Type II, and associated conditions (peripheral neuropathy) due to Agent Orange exposure in Vietnam, but that the prior determinations were based upon the personnel records of another veteran mistakenly placed in his claims folder.  It was noted that the available VA records did not place him in Vietnam, but that evidence indicated he was in Korea during the time that Agent Orange was being used.  He was notified that in the absence of in-country Vietnam service his benefits would have to be terminated unless VA could establish that he was in one of the units specifically cited on the DMZ in Korea that was subject to herbicide exposure.  

Proposed severance was addressed with notice to the Veteran in December 2009 and service connection was severed effective from June 1, 2010, by the rating action in February 2010.  It was noted that the evidence demonstrated he served at Camp Saint Barbara about five miles north of Camp Casey and that he drove the general's jeep on tactical operations, but that the evidence did not show he served in the areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  

Service connection for type II diabetes mellitus was not in effect for more than 10 years upon severance effective June 1, 2010.  There is no indication in this case that the Veteran intentionally failed to disclose pertinent facts for the purpose of obtaining or retaining VA benefits with knowledge that the failure to disclose might result in an erroneous award or retention of such benefits.  Although the evidence in this case clearly demonstrates that the January 2002 rating decision established service connection for type II diabetes mellitus based upon information as to service in the Republic of Vietnam that was not correct, it is reasonable to assume that based upon the VHA Directive included in his VA file that the Veteran believed himself to have been exposed to Agent Orange during his service in Korea and that his VA compensation award was not substantially erroneous.  

It is further noted that VA law allowed the award of direct service connection for type II diabetes mellitus based upon evidence demonstrating the disability was in fact incurred during service.  See Combee, 34 F.3d 1039.  The credible evidence in this case shows the Veteran had service "in or near" the Korean demilitarized zone during the applicable period for presumptive service connection based upon herbicide exposure and there is no evidence indicating that his diabetes mellitus developed other than as due to herbicide exposure.  As the November 2003 New Mexico National Guard Medical Retention Board Proceedings summary also found it had been documented that the Veteran was exposed to Agent Orange between September 1967 and November 1968 while on field maneuvers in South Korea, it cannot be stated that the determinations based upon presumed exposure to herbicides are clearly erroneous.  

The burden of proof has not been met as to whether the service connection determinations were clearly and unmistakably erroneous.  Therefore, the Board finds that severance of service connection in this case was not proper and that the appeal as to these issues must be granted.





	(ORDER ON NEXT PAGE)



ORDER

The severance of service connection for type II diabetes mellitus with diabetic retinopathy effective June 1, 2010, was not proper; the appeal is granted.

The severance of service connection for left lower extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was not proper; the appeal is granted.

The severance of service connection for right lower extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was not proper; the appeal is granted.

The severance of service connection for left upper extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was not proper; the appeal is granted.

The severance of service connection for right upper extremity peripheral neuropathy associated with type II diabetes mellitus effective June 1, 2010, was not proper; the appeal is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


